DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Status of Claims
3.	Claims 15-28 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 15, 18-19, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0321094), or alternatively Choi et al (US 2019/0069042) in view of Kashyap et al (US 2011/0214147).

Regarding Claims 15 and 19, Kuo discloses an apparatus (see Fig. 1; such as a consumer device 12) with corresponding method for receiving a broadcast signal, the apparatus comprising a receiver (28) configured to receive a broadcast signal including a first content carried based on a broadcast network and information related to a second content carried based on an internet network (e.g., see Para 6-9; Para 24; such as receive broadcast signal including content from a broadcast TV source 29 and information related to internet content from internet server 34), the first content corresponds to at least one of a cable service, a terrestrial service or a satellite service, the second content corresponds to an internet service (e.g., see Para 7-12; Para 20; Para 24; TV signals from a TV broadcast signal source 29 corresponds to at least one of a cable service, a terrestrial service or a satellite service, the second content corresponds to an Internet Protocol TV); a signaling parser (such as a processor 16) configured to parse signaling information of network information or bouquet association information in the broadcast signal for UI information for representing a combination of the broadcast network and the internet network (e.g., see Para 11; parse signaling information of network information such as the EPG to show a source selector element selectable to cause the processor to access a TV program from a TV tuner (the broadcast network) and also selectable to cause the processor to access the TV program from an Internet server (the internet network)), the signaling information including linkage information including type information announcing service list information for the internet service in the broadcast network (e.g., see Fig. 4; Para 7-a decoder (see Para 18; such as CE device 12 has media decoding capability) configured to decode at least one of the first content or the second content based on the signaling information (e.g., see Para 10-12; such as the TV program received from the Internet source is presented on the display).
Alternatively,
Choi discloses an apparatus (see Fig. 1A; such as a display apparatus 100) with corresponding method for receiving a broadcast signal, the apparatus comprising a receiver (see Fig. 4; such as a tuner 140) configured to receive a broadcast signal including a first content carried based on a broadcast network and information related to a second content carried based on an internet network (e.g., see Para 109; such as receive broadcast signal including content from a broadcast TV source and information related to internet content via additional information such as EPG), the first content corresponds to at least one of a cable service, a terrestrial service or a satellite service, the second content corresponds to an internet service (e.g., see Para 110; such as the tuner 140 may receive a broadcasting signal from various sources, such as terrestrial broadcasting, cable broadcasting, satellite broadcasting, and Internet broadcasting); a signaling parser (such as a controller 130) configured to parse signaling information of network information or bouquet association information in the broadcast signal for UI information for representing a combination of the broadcast network and the internet network (e.g., see Fig. 2D; Para 71; parse signaling information of network information such as the EPG to provide a TV mode integrated channel list 24 including the TV channel list 22 and the virtual channel list 23), the signaling information including linkage information including type information announcing service list information for the internet service in the broadcast network (e.g., see Fig. 2D; Para 71); and a decoder (see Fig. 4; such as a video processor 180) configured to decode at least one of the first content or the second content based on the signaling information (e.g., see Para 101).
Kuo or Choi is silent about the broadcast signal including a first content carried based on a broadcast network and a second content carried based on an internet network.
In an analogous art, Kashyap, as in one embodiment, discloses providing a simple way for a user to "tune" to a single channel and be provided with various media content from different sources (such as broadcast, internet based sources, and the like (e.g., see Para 22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuo or Choi to include the broadcast signal including a first content carried based on a first network and a second content carried based on a second network; and a channel for the first content is combined with a channel for the second content, as taught by Kashyap to accommodate multiple preference choices via a single selection, thus more convenient to the users.

Regarding Claims 18 and 22, Kuo further discloses a displayer configured to display service guide information for the first content and the second content based on the signaling information (see Fig. 4; Para 24-27).

Regarding Claims 23 and 26, Kuo discloses an apparatus (see Fig. 1; such as an apparatus in broadcast TV source 29) with corresponding method for transmitting a broadcast signal, the apparatus comprising: 
an encoder (inherent in the broadcast TV source 29 as the CE 12 requires to decode the TV content) configured to encoding a first content (such as broadcast TV content) and information related to a second content (such as information related to content from internet server 34), the first content corresponds to at least one of a cable service, a terrestrial service or a satellite service, the second content corresponds to an internet service (e.g., see Para 7-12; Para 20; Para 24), a generator (such as a processor inherent in the broadcast TV source) configured to generate signaling information of network information or bouquet association information in the broadcast signal for UI information for representing a combination of the broadcast network and the internet network (e.g., see Para 11; parse signaling information of network information such as the EPG to show a source selector element selectable to cause the processor to access a TV program from a TV tuner (the broadcast network) and also selectable to cause the processor to access the TV program from an Internet server (the internet network)), the signaling information including linkage information including type information announcing service list information for the internet service in the broadcast network (e.g., see Fig. 4; Para 7-12; Para 24- 27; such as including TV program information including type information such as via broadcast network or internet 62, then announcing service list information for the internet service if the internet service is selected); and a transmitter (inherent in the broadcast TV source such as satellite or cable TV service provider) configured to transmit a broadcast signal including the first content, and the signaling information based on the broadcast network and the second content based on the internet network (see Para 23-24; a broadcast signal would include the broadcast TV content, IPTV content and EPG).
Alternatively,
Choi discloses an apparatus (see Fig. 1A; such as a display apparatus 100) with corresponding method for receiving a broadcast signal, the apparatus comprising a receiver (see Fig. 4; such as a tuner 140) configured to receive a broadcast signal including a first content carried based on a broadcast network and information related to a second content carried based on an internet network (e.g., see Para 109; such as receive broadcast signal including content from a broadcast TV source and information related to internet content via additional information such as EPG), the first content corresponds to at least one of a cable service, a terrestrial service or a satellite service, the second content corresponds to an internet service (e.g., see Para 110; such as the tuner 140 may receive a broadcasting signal from various sources, such as terrestrial broadcasting, cable broadcasting, satellite broadcasting, and Internet broadcasting); a signaling parser (such as a controller 130) configured to parse signaling information of network information or bouquet association information in the broadcast signal for UI information for representing a combination of the broadcast network and the internet network (e.g., see Fig. 2D; Para 71; parse signaling information of network information such as the EPG to provide a TV mode integrated channel list 24 including the TV channel list 22 and the virtual channel list 23), the signaling information including linkage information including type information announcing service list information for the internet service in the broadcast network (e.g., see Fig. 2D; Para 71); and a decoder (see Fig. 4; such as a video processor 180) configured to decode at least one of the first content or the second content based on the signaling information (e.g., see Para 101). 
Kuo or Choi is silent about encoding a first content and a second content.
In an analogous art, Kashyap, as in one embodiment, discloses providing a simple way for a user to "tune" to a single channel and be provided with various media content from different sources (such as broadcast, internet based sources, and the like (e.g., see Para 22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuo or Choi to include encoding a first content and a second content as taught by Kashyap to accommodate multiple preference choices via a single selection, thus a more convenient system to the users.


5.	Claims 16, 20, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0321094) or alternatively Choi et al (US 2019/0069042) and Kashyap et al (US 2011/0214147) as applied to claims 15, 19, 23 and 26 above, and further in view of Kim (US 2017/0230707).

Regarding Claims 16, 20, 24 and 27, Kuo and Kashyap are not explicit about the signaling information includes a transport stream identifier for the first content.
However, in an analogous art, Kim equally discloses the signaling information includes a transport stream identifier for the first content (see Para 126). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Kuo or Choi and Kashyap to include the signaling information includes a transport stream identifier for the first content, as taught by Kim to comply with standard to simplify system design and operability.


6.	Claims 17, 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2011/0321094) or alternatively Choi et al (US 2019/0069042) and Kashyap et al (US 2011/0214147) as applied to claims 15, 19, 23 and 26 above, and further in view of Hwang et al (US 2016/0269711).

Regarding Claims 17, 21, 25 and 28, Kuo and Kashyap are silent about the linkage information further includes extended linkage information, the extended linkage information includes at least one of link information for SD and SUHD, link information for HD and SUHD, or link information for UHD and SUHD.
However, in an analogous art, Hwang discloses linkage information further includes extended linkage information, the extended linkage information includes at least one of link information for SD and HD (see Para 609). One of ordinary skill in the art would recognize to replace HD with SUHD for better quality as an engineering choice.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Kuo or Choi and Kashyap to include extended linkage information, the extended linkage information includes at least link information for SD and SUHD, as taught by Hwang to take advantage of protocol standard to accommodate different quality requirements as deemed appropriate for the system.

Response to Arguments
7.	Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
In reference to Applicant’s arguments (page 8)
However, Kuo fails to disclose or suggest a signaling parser configured to parse signaling information of network information or bouquet association information in the broadcast signal for UI information for representing a combination of the broadcast network and the internet network.
Examiner’s response
Please refer to the grounds of rejection as set forth in claim 15 above in the Office Action. For example, as a claim is given broadest and reasonably interpretation in light of the specification, thus Kuo would disclose a signaling parser (such as a processor) configured to parse signal information such as parse program guide information in the TV broadcast signal for presenting EPG information for representing a combination of the TV broadcast network and the internet network, i.e., select a TV program either via broadcast network (through tuner) or internet network to access a TV broadcast server (see Para 11).

Conclusion
8.	Claims 15-28 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426